DETAILED ACTION
This communication is responsive to the application and amended claim set filed July 22, 2020.  Claims 1-18 are currently pending.
All currently pending claims are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/KR2019/014829, filed November 4, 2019, which claims priority to KR 10-2018-0134672, filed November 5, 2018, and KR 10-2019-0138936, filed November 1, 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed over the closest prior art reference, Yokoyama et al. (US 2013/0239283).  Yokoyama teaches a spunbound nonwoven fabric comprising sheath/core conjugate fibers, wherein the sheath is a high-density polyethylene (preferably a density of 0.96 to 0.97 g/cm3), and the core is a homopolypropylene.  (paras. [0062], [0070].)
However, Yokoyama does not teach or fairly suggest the claimed resin composition.  In particular, Yokoyama does not teach or fairly suggest a composition in which a homopolypropylene with the recited properties is core component.  The examiner notes that polypropylenes with at least some of the recited properties are known in the art.  (See, e.g., Mehta et al. (US 2008/0214767).)  However, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting that one of the known polypropylenes be used as a core component in a core/sheath resin composition.  Without more, a person of ordinary skill would not have selected one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763